Title: To Thomas Jefferson from “The Voice of A Sybil,” [before 6 November 1801]
From: “Voice of A Sybil”
To: Jefferson, Thomas


Great Sir,
[before Nov. 6. 1801]
In my travels, through several countys of the state of Pennsylvania, three different, political sentiments obtruded themeselvs upon my observations. the first was a very impatient desire to see Your speak, to the insuing Congress—the scecond was, an Extreem apprehention, least federalism, and the Constitution should fall together—and a new one be formed by the present government—And the third was, that, an absolite Equality is the only Object of Democracy. those prevail, in general, among the people in the Country, who voted for a continuation, of the former administeration—
Those only can speak to all!—
Who are at the head of Mankind!—
The tyranical Pride of the Roman Tarquin instigated him to treat the greater part of the Sybilline Books with contempt, And drive the sacred Maid away—
But You are no tyrant! No Tarquin!
the voice of A Sybil
